          Case 1:21-cr-00523-JMF Document 36 Filed 09/15/21 Page 1 of 1



                        LAW OFFICE OF SAM A. SCHMIDT
                              115 BROADW AY Suite 1704
                               NEW YORK, N.Y. 10006
                                      (212) 346-4666
                               FACSIMILE (212) 346-4668
                                E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________


                                                       September 15, 2021

Honorable Jesse M. Furman, USDJ
United States District Court                          Application GRANTED. The Clerk of Court is
Southern District of New York                         directed to terminate Doc. #35. SO ORDERED.
40 Foley Square
New York, N.Y. 10007
By ECF

               Re: U.S. v. Adamu Alhassan                          September 15, 2021
                   21 Cr. 523 (JMF)

Dear Judge Furman:

       Mr. Alhassan was released on a personal recognizance bond that required
the signature of two financially responsible persons by September 7, 2021 that was
extended to September 15, 2021. One of the suretors have already signed but
there appears to have been some miscommunication with the paralegal who was
supposed to do the interview. With the consent of the government, I am requesting
an extension of time for the second suretor to sign the bond to September 23,
2021.

     Should your Honor have any questions, please feel free to contact me.
Thank you for your consideration.

                                                       Sincerely yours,
                                                             /s/
                                                       Sam A. Schmidt
